IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


MICHAEL J. PENDLETON,                        : No. 73 WM 2018
                                             :
                    Petitioner               :
                                             :
                                             :
              v.                             :
                                             :
                                             :
MELISSA HAINSWORTH,                          :
                                             :
                    Respondent               :


                                       ORDER



PER CURIAM

      AND NOW, this 28th day of September, 2018, the Application for Leave to File

Original Process is GRANTED. The Petition for Writ of Habeas Corpus, the Application

for an Immediate Hearing, and the Application for Leave to File Supplement are DENIED.